Opinion by
Wickham, J.,
The clauses of Hannah J. Heagy’s will, which are necessary to be considered in this case, are as follows :
“ First, I direct that all my just debts and funeral expenses be paid by my executor hereinafter named as soon after my decease as conveniently can be done.
“Second, I direct that all my personal property shall be sold excepting household furniture and goods to be selected by my husband, should he survive me, to furnish a house for himself and children unmarried, one horse, one buggy, and one spring wagon, and the proceeds of said sale after the payment of the debts of my husband as agreed upon between myself and John Weigle, shall be invested by my Executor in real estate for a home for my husband and children.”
The agreement to pay the husband’s debts, referred to in the testamentary instrument is in writing and bears date July 25, 1892. A copy thereof will be found printed in the reported statement of facts of this ease. The will is dated October 8, 1892, and the testatrix died March 8, 1893. The purpose of the agreement was to save harmless John Weigle, who was surety for the^husband of the testatrix on notes held Toy Martin Berkheimer and Peter Snyder, the other appellants. The facts, as to the identity of the agreement and the parties entitled thereunder, are undisputed, nor is there any question as to the amounts of the debts. It only remains, therefore, to ascertain from the will the intention of the testatrix when she directed by the clearest implication, that these debts should be paid. Did she mean what she said or something else ?
As to the agreement between Weigle and Mrs. Heagy, this court passed upon it in Weigle et al. v. Mercer, 1 Pa. Superior Ct. 490, and held that it being in effect a contract of suretyship, *497it never bound her. It is clear, from the evidence in the present case, although the fact is not material, that she was aware of the invalidity of the agreement from the beginning. She used the property referred to therein as her own absolutely. The language of her will, explained by the surrounding circumstances, show that she intended this property to be sold for testamentary purposes, bj*- her executor, after her death, and it is only fair to presume, that while she refused to abide by the terms of the written contract, she chose ex gratia, to make safe, after her death, her husband’s creditors, to whom Weigle was bound; thus paying them and relieving him, and the husband.
The words “ as agreed upon between John Weigle and myself,” contained in the will, at first glance might indicate that the testatrix meant that the written agreement should be carried out strictly, according to its letter. This, however, would he obviously impossible, since she directs the property, consti-' tuting the subject-matter of the agreement, to be sold, and, moreover, the contract was of such a character that its provisions could not he literally complied with save during Mrs. Heagy’s lifetime. Looking at the will, and the admissible facts necessary to a proper understanding of it, the conclusion is inevitable, that she intended her husband’s creditors to he paid, in due course of the administration of her estate, out of the proceeds of the personal property directed to be sold, including that mentioned in the repudiated contract.
It is immaterial whether the agreement with Weigle was enforceable or not. The beneficiaries do not, in any sense, take under it, but under the will. The agreement is only looked to as a means of identifying the objects of the testatrix’s bounty, and the extent thereof. If one, by his will, says “ I direct that A shall receive my watch which I heretofore agreed with B I would present to A,” the beneficiary claims and takes by virtue of the testamentary direction, and not under the unexecuted contract, which, being without consideration, would have no binding force. The fact that the testator in his lifetime, may have refused to be bound by the promise, as such, can have no effect in avoiding the disposition made by the will, which speaks as of the time of his death. A legacy needs no consideration to support it. It usually comes to its recipient through the mere grace of the giver.
*498Although Mrs. Heagy was not- legally liable on her agreement, nevertheless she chose to recognize it as binding on her conscience. She knew, both before and after the making of the 'will, that the contract could not be enforced. If she intended that the persons to be benefited should receive nothing, unless they could comply with the impossible condition of establishing the validity of .tbe agreement, we may safely assume that she would bave said so. As it is, we have no right to add a condition to ber gift, and are therefore compelled to decide that Berkheimer and SnjMer are respectively entitled to their proper pro rata shares of the fund for distribution, as was held tbe learned auditor. We may add here, that the husband of-the testatrix, wbo is contesting the-rights of these legatees, claims under the will and not against it.
The decree is reversed, and the record remitted to the court below, with directions to tjaake distribution in conformity with tbe views herein expressed; tbe costs of tbe appeal to be paid out of tbe fund for distribution.